STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

BEAU    HIGGINBOTHAM                                                                         NO.      2022         CW    0206


VERSUS


DOUG    WELBORN,             IN    HIS

OFFICIAL          CAPACITY             AS    CLERK
                                                                                                   MARCH          10,    2022
OF    COURT       FOR       EAST       BATON
ROUGE       PARISH




In    Re:          Beau           Higginbotham,             applying              for        supervisory                 writs,

                   19th           Judicial          District          Court,           Parish        of        East       Baton

                   Rouge,          No.       703011.




BEFORE:            GUIDRY,             HOLDRIDGE,         AND    CHUTZ,          JJ.


        WRIT       GRANTED             WITH    ORDER.           The       district           court'      s    January         31,
2022        judgment               dismissing              all           claims         of         plaintiff,                Beau

Higginbotham,                is    a     final      appealable            judgment.            See       La.       Code      Civ.
P.    arts.       1841 &           2083( A).             Accordingly,             the       writ      application               is
granted          for        the    limited           purpose         of     remanding              the       case       to    the
district          court          with       instructions            to    grant        an    appeal          to    plaintiff
pursuant          to the notice of                   intent to            seek supervisory writs.                             See

In    re    Howard,              541     So. 2d     195,    196 (         La.     1989) (,     per           curiam).           In

the     event              plaintiff           seeks       to        appeal            the     district                 court'   s

judgment,          he       shall        submit      a   new     order          for    appeal       to       the    district

court within thirty days of this order.                                               Additionally,             a copy          of
this    court' s            order       is    to    be   included         in     the    appellate             record.


                                                            JMG
                                                               GH
                                                            WRC




COURT       OF   APPEAL,           FIRST       CIRCUIT




       DEPUTY          C    ERK    OF       COURT
                 FOR       THE    COURT